___________

                                    No. 95-4233
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
Juan Beavers,                            *
                                         *            [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                     Submitted:     July 23, 1996

                           Filed:   August 28, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Juan Beavers appeals the 151-month sentence imposed by the District
Court1 after he pleaded guilty to possessing cocaine base (crack) with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1) (1994).          We
affirm.


     At sentencing, Beavers, an African-American, objected to his offense-
level calculation, which was derived from the penalty scheme set forth in
21 U.S.C. § 841(b)(1), providing the same penalties for given amounts of
crack and 100 times greater amounts of powder cocaine (the 100-to-1 ratio).
Beavers's objection was premised on Congress's rejection of a proposed
amendment to the Sentencing Guidelines (Amendment 5) which would have
eliminated the 100-to-1 ratio and equalized the penalties for crack and
powder cocaine.    Beavers argued the 100-to-1 ratio had a disproportionate




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
adverse effect on African-Americans, Congress's rejection of Amendment 5
evidenced a discriminatory purpose on Congress's part in maintaining the
penalty scheme, and thus, continued application of the penalty scheme
violated his Fifth Amendment equal protection and due process rights.   The
District Court overruled Beavers's objection, and he appeals.   We rejected
the challenge Beavers raises here in United States v. Carter, No. 96-1329,
1996 WL 453275, at *2-*3 (8th Cir. Aug. 13, 1996) (per curiam).


     Accordingly, the judgment of the District Court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-